Citation Nr: 1113848	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  07-00 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a right ankle/right heel disorder.

3.  Entitlement to service connection for pes planus.  


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service with the United States Marine Corps from January 1990 to January 1994 and with the United States Army from February 1994 to January 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issues of entitlement to service connection for posttraumatic stress disorder and hallux valgus of the right foot have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a right ankle/right heel disorder and entitlement to service connection for pes planus are addressed in the REMAND portion of the decision below and are  REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will inform the appellant if any further action is required on his part.  


FINDING OF FACT

The preponderance of the competent evidence of record demonstrates that the Veteran injured his right knee during active duty and currently has residuals of that right knee injury.  


CONCLUSION OF LAW

Right knee lateral patellar facet chondrosis and recurrent right knee strain were incurred as a result of active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In the current case, with regard to the right knee claim, the Board is granting the claim.  As such there is no prejudice to the Veteran if any provisions of the VCAA have not been followed with regard to this claim.  Analysis of VA's compliance with the VCAA is not required.  


Entitlement to service connection for a right knee disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Service connection may also be granted if the evidence shows that the condition was observed during service and continuity of symptomatology was demonstrated thereafter, and if the evidence includes competent evidence relating the current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 3.303(b).

The Board finds that service connection is warranted for a right knee disorder.  There is competent evidence of an in-service injury to the right knee.  In March 1994, the Veteran was seen for lateral collateral ligament spasm or sprain.  The assessment was lateral collateral ligament and "PFj's" of the right knee.  An April 1994 service treatment record indicates the Veteran was complaining of a sprained knee which had been present for one month.  The sprain occurred during airborne school.  Physical examination revealed effusion, crepitus and apprehension.  Mild medial collateral ligament laxity was noted.  The assessment was medial collateral ligament strain.  

There is competent evidence of a current right knee disorder.  The examiner who conducted an October 2009 VA examination noted the Veteran reported his right knee injury began with an injury to the right knee that occurred in 1994 during the Veteran's first parachute jump.  Following the injury, the Veteran reportedly had had recurrent right knee pain which had increased over time.  He denied having any problems with his right knee prior to the parachute accident.  The Veteran denied any other significant injuries to his right knee.  Physical examination was conducted.  The diagnoses from the examination were right knee lateral patellar facet chondrosis which was a residual of a right knee injury and recurrent right knee strain which was a residual of a right knee injury.  

There is a question of continuity of symptomatology of right knee complaints from the time of the in-service injury to the time of the Veteran's discharge.  Service treatment records dated in 1994 document a right knee injury.  At the time of an October 1995 service examination, physical examination revealed that clinical evaluation of the lower extremities was normal.  The Veteran denied having or ever having had a trick or locked knee on a Report of Medical History he completed in October 1995 and on a Report of Medical History completed by the Veteran in August 2001, he denied having or ever having had knee trouble.  A physical examination of the lower extremities conducted in August 2001 was normal.  

The Board notes, however, that in April 1996 within three months of his discharge from his second period of active duty service, the Veteran submitted a claim of entitlement to service connection for a right knee disorder.  The timing of the submission of the claim leads the Board to find that the Veteran was experiencing right knee symptomatology shortly after his discharge from his second period of active duty service.  All subsequent communications from the Veteran to VA indicate a continuity of symptomatology of right knee problems from the time of the in-service injury to the present.  The Board finds no reason to question the Veteran's veracity with regard to the reports of right knee symptomatology.  Based on the above, the Board finds the evidence of record with regard to whether there is continuity of symptomatology is in relative equipoise.  As such, the Board finds the Veteran's reports of continuity of symptomatology support his claim and do not weigh against the claim.  

There is competent evidence of record linking the currently existing right knee disorder to the Veteran's active duty service.  The examiner who conducted the October 2009 VA examination opined that the current right knee disabilities were at least as likely as not the result of disease or injury during active duty service.  The rationale provided was that the Veteran had an absence of right knee symptoms, problems and conditions prior to his April 1994 right knee parachute injury; with recurrent right knee pain and related symptoms following the accident that has been in a similar location and of a similar nature as the right knee pain the Veteran experienced immediately following the April 1994 right knee parachute injury and subsequent recovery; with similar precipitating, exacerbating and relieving factors of the current right knee condition as compared with the right knee condition immediately following the April 1994 right knee parachute injury.  

As there is competent evidence of an in-service right knee injury, competent evidence of the current existence of a right knee disorder and competent evidence of record linking the current right knee disorder to the in-service right knee injury based on physical examination and the reports of continuity of right knee symptomatology, the Board finds that service connection is warranted for a right knee disorder.  

The Board notes there is no competent evidence of record which weighs against the claim.  The fact that the Veteran only sought intermittent post-service treatment for the right knee does not change the outcome of this decision.  Continuous medical treatment is not a prerequisite for a grant of service connection.  


ORDER

Service connection for right knee lateral patellar facet chondrosis and recurrent right knee strain is granted.  


REMAND

In July 2009, the Board remanded, in pertinent part, the claims of entitlement to service connection a right ankle/right heel disorder and for pes planus.  The Board directed that a VA examination be scheduled, in part, to determine the etiology of the Veteran's ankle complaints.  While a VA examination was conducted in October 2009 and an addendum to the examination report was prepared in June 2010, no opinion has been obtained regarding the etiology of the Veteran's right ankle complaints.  Attempts to obtain an opinion regarding the etiology of the right ankle complaints must be made. 

The Board's July 2009 remand also directed that a medical opinion be obtained as to whether it is at least as likely as not that the Veteran's pes planus increased in severity during military service and, if so, whether there is clear and unmistakable evidence (obvious or manifest) that the increase in disability is due to the natural progression of the disease.  A VA examination was conducted in October 2009.  Diagnoses made at that time were flat foot, plantar fasciitis of both feet and hallux valgus of the right foot.  The examiner opined that it was at least as likely as not that the Veteran's foot problems were related to his military service as the Veteran reported pain beginning in the military service during increased physical activity which could lead to arch pain and heel pain.  An addendum to this examination report was prepared in June 2010.  The examiner noted the Veteran had asymptomatic pes planus at the time of his entrance examination in August 1993 and at the time of a November 1993 examination, pes planus was again noted.  In October 1993, the Veteran sought treatment for foot and ankle sprain with normal X-rays.  The examiner opined that, even with these injuries, he found that there is not clear and unmistakable evidence to warrant a disability greater than the natural progression of the flat feet disorder, that was a pre-existing condition, contributing to his feet or ankle condition.  Significantly, the examiner did not provide an opinion as to whether it is at least as likely as not that the Veteran's pes planus increased in severity during military service as directed by the Board's remand. 

Additionally, the Board notes the examiner who prepared the report of the October 2009 VA examination and the June 2010 addendum did not provide a rationale for his June 2010 opinion.  The Board's July 2009 remand instruction directed that the examiner should provide a complete rationale for any opinion provided.  A rationale is required in all cases with regard to medical opinions but it is especially pressing here where the examiner completely reversed his opinion from October 2009 to June 2010.  The examiner also did not reference the Veteran's reports of foot pain beginning during active duty in the June 2010 addendum but this fact pattern appeared to be the major reason why the examiner provided the positive opinion in October 2009.  The failure to address this evidence reduces the probative value of the opinion.  The Board finds that a remand is required in order to contact the examiner and request that he address the Veteran's reports of symptomatology and also provide a rationale to support any opinion regarding the etiology of the disorder.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims (hereinafter, "the Court") held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  The Court also noted that its holdings in that case are precedent to be followed in all cases presently in remand status.  Id.  Accordingly, the claims of entitlement to service connection for a right ankle/right heel disorder and for pes planus must be remanded for the actions set forth below.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for a right ankle/heel disability and/or for pes planus.  After securing any necessary releases, obtain these records which have not already been associated with the claims file.  Regardless of the Veteran's response, obtain all outstanding VA medical records.  

2.  Return the claims file to the examiner who prepared the report of the October 2009 VA examination and the June 2010 addendum and request that he provide opinions regarding the following:

a).  Is it at least as likely as not (50 percent or greater likelihood) that the Veteran has a right ankle/heel disorder which is the result of a disease or injury in service?

b).  Is it at least as likely as not (50 percent or greater likelihood) that the Veteran's pes planus increased in severity during military service?  If the examiner determines that the pes planus increased in severity during service, is there clear and unmistakable evidence (obvious or manifest) that the increase in the pes planus 

symptomatology is due to the natural progression of the disease, or if not, due to aggravation of the disorder in service?  In responding to these questions, the examiner must address the Veteran's reports of foot symptomatology prior to, during and subsequent to his active duty service.  

Inform the examiner that the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Inform the examiner that "aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology.

A detailed rationale, including pertinent findings from the record, must be supplied for all opinions provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and must provide the rationale therefore.

If the examiner who prepared the report of the October 2009 VA examination and the June 2010 addendum is not available, arrange to have the claims file reviewed by a suitably qualified health care professional and request that he/she answer the questions set out above.  If this examiner determines that he/she cannot provide an opinion without physical examination of the Veteran, this should be scheduled.  

3.  The claims should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and be afforded the appropriate opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


